UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 01-40072




                         WILLIAM K. BURNS,

                                              Petitioner-Appellant,


                               VERSUS


           JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF
             CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,



                                              Respondent-Appellee.



           Appeal from the United States District Court
                 For the Eastern District of Texas
                             5:99-CV-15

                          October 15, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

W. EUGENE DAVIS, Circuit Judge.*

      William Burns, a Texas death row inmate, seeks a certificate

of probable cause to appeal the district court’s dismissal of his

habeas petition.   We deny the certificate.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                     I.

                                     A.

      William Burns was indicted for the capital offense of murder

while in the course of a robbery in 1981.2              William Burns was

tried, convicted, and sentenced to death that same year, but this

conviction was eventually reversed on appeal by the Texas Court of

Criminal Appeals based on error in the jury charge.3             Burns was

again tried, convicted, and sentenced to death in 1986, but that

conviction was also reversed by the Texas Court of Criminal Appeals

based on the trial court’s exclusion of mitigation evidence.4

Burns was tried, convicted, and sentenced to death for a third time

in 1989.   He appealed to the Texas Court of Criminal Appeals, which

affirmed his conviction in 1992.          The United States Supreme Court

denied certiorari in 1993.5

      Burns filed an application for writ of habeas corpus in 1998

in state district court.        The state court held an evidentiary

hearing    and   issued   findings   of   fact   and   conclusions   of   law

recommending denial of relief, which the Court of Criminal Appeals



  2
    William Burns, his brother Victor Burns, and a friend, Danny
Ray Harris were accused of robbing and murdering William Burns’
“replacement” at the plant from which petitioner had been fired
shortly before the offense.
  3
   Burns v. State, 703 S.W.2d 649 (Tex. Crim. App. 1985).
  4
   Burns v. State, 761 S.W.2d 353 (Tex. Crim. App. 1985).
  5
   Burns v. Texas, 510 U.S. 838, 114 S.Ct.118 (1993).

                                     2
adopted in 1999.       Burns then filed a petition for federal habeas

relief.   The district court denied relief in 2000, and petitioner

filed the instant application for COA with this court.

                                     B.

      A COA may only issue if the petitioner makes a “substantial

showing of the denial of a constitutional right.”6 This burden can

be met if the issues presented “are debatable among jurists of

reason; . . . a court could resolve the issues in a different

manner;   or   .   .    .   the   questions   are    adequate   to     deserve

encouragement to proceed further.”7

      A death sentence alone does not justify the automatic issuance

of a COA, although it is a proper consideration.8           Any doubts as to

whether the COA should issue are to be resolved in the petitioner’s

favor.9

      Burns’   petition     was   filed   after     the   enactment    of   the

Antiterrorism and Effective Death Penalty Act (ADEPA).               Thus, for

  6
   28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484,
120 S. Ct. 1595, 1603 (2000); United States v. Kimler, 150 F.3d 429,
431 (5th Cir. 1998).

  7
   Miller v. Johnson, 200 F.3d 274, 280 (5th Cir. 2000)(quoting
Barefoot v. Estelle, 463 U.S. 880, 893 n. 4, 103 S. Ct. 2283, 3394
n. 4 (1983); Hicks v. Johnson, 186 F.3d 634, 636 (5th Cir. 1999),
cert. denied, 528 U.S. 1132, 120 S. Ct. 976 (2000); see also Slack,
529 U.S. at 484, 120 S.Ct. at 1603-4 (quoting Barefoot v. Estelle,
463 U.S. at 893 n. 4; 103 S. Ct. at 3394 n.4).
  8
   Lamb v. Johnson, 179 F.3d 352, 356 (5th Cir. 1999), cert denied,
528 U.S. 1013, 120 S. Ct. 522 (1999).
  9
   Id.

                                      3
questions of law or mixed questions of law and fact adjudicated on

the merits in state court, we may grant federal habeas relief under

28 U.S.C. § 2254(d)(1) only if the state court decision “was

contrary to, or involved an unreasonable application of, clearly

established [Supreme Court precedent].”10           We now turn to Burns’

specific claims.

                                      II.

             A.   Failure to introduce mitigating evidence

        Burns first argues that his trial counsel was ineffective in

failing to introduce evidence that his brother, Victor Burns,

entered a plea of guilty to the offense in question.             Petitioner

contends that this information would have been relevant mitigating

evidence to be used during the punishment phase.             Texas case law

did not permit Burns to introduce this evidence in mitigation.             The

Texas Court of Criminal Appeals has stated the following: “We do

not see how the conviction and punishment of a co-defendant could

mitigate appellant’s culpability in the crime.               Each defendant

should be judged by his own conduct and participation and by his

own circumstances.”        Evans v. State, 656 S.W.2d 65, 67 (Tex. Crim.

App. 1983). See also Cordova v. Johnson, 157 F.3d 380, 383-84 (5th

Cir. 1998).       Burns argues further that even if his co-defendant’s

sentence     would   not   be   relevant    mitigating   evidence,   his   co-

defendant’s conviction would.        The language of Evans, cited above,


  10
       See Miller, 200 F.3d at 281.

                                       4
however, makes it clear that this argument fails as well.

     In Lockett v. Ohio, 438 U.S. 586, 98 S. Ct. 2954 (1978), the

Supreme Court held that the sentencer can generally consider as a

mitigating factor “any aspect of the defendant’s character or

record and any of the circumstances of the offense that the

defendant proffers as a basis for a sentence less than death.”          Id.

at 604, 98 S.Ct. at 2965.

     Burns   argues   that   his   brother’s   guilty   plea   judicially

establishes that he was the “triggerman” and that, despite the

Texas case-law cited above, his attorney should have proffered this

evidence because it is a relevant “circumstance of the offense.”

This argument is without merit.      Victor Burns plea stated that he

“...intentionally     and    knowingly   cause[d]    the   death   of   an

individual, Johnny Lynn Hamlett, by shooting him with a gun....”

No evidence was offered in support of Victor Burns’ conviction, and

it is unclear whether Victor caused the death as a principal or as

an accomplice.    The state was entitled to obtain the conviction

without showing that Victor was the triggerman. The plea does not

therefore “judicially establish” that Victor Burns was the sole

“triggerman.”    Additionally, counsel had very good reason for not

attempting to make such an argument.       In William Burns’ statement

to the police, he admitted that he shot the victim.         (“I took the

pistol out and I shot through the crack.            There were only two

bullets in the pistol and I shot them.”)

     Because an attorney cannot be ineffective for failing to raise

                                    5
meritless objections,11 petitioner’s trial counsel did not perform

deficiently in failing to raise either of the above arguments.    We

cannot, therefore, say that trial counsel was ineffective for

failing to introduce this evidence, and the district court was

correct in reaching this conclusion.12

                    B.   Eighth Amendment Violations

        Petitioner contends that his Eighth Amendment rights were

violated because he received a harsher sentence than his cohorts.

Victor Burns received a life sentence as a result of a plea bargain

he entered into with the State, and Danny Ray Harris was never

tried for the offense. Petitioner therefore argues that his “death

sentence is disproportionate to his culpability in the offense”

because “petitioner neither possessed a weapon nor fired a shot at

the victim.”     As discussed above, whether petitioner actually shot

  11
       Clark v. Collins, 19 F.3d 959, 966 (5th Cir. 1994).
  12
    Burns asserts a separate but related claim that the government
violated Brady v. Maryland in failing to disclose its intent to
dismiss the charges against co-defendant Danny Ray Harris. Brady,
373 U.S. 83, 83 S. Ct. 1194 (1963). Burns argues that he suffered
prejudice from the state’s failure to disclose this information
because he could have used it as mitigating evidence in the
punishment phase of his trial. Even if the state did not intend to
try Harris and if it had disclosed this intent, this evidence would
not have been admissible under Texas law for the same reason that
the disposition of the charges against Victor Burns were not
admissible. Moreover, this evidence is irrelevant to a defendant’s
character, prior record or the circumstances of the offense.
Lockett v. Ohio, 438 U.S. at 601-02. See also Penry v. Lynaugh,
492 U.S. 302, 327-28, 109 S. Ct. 2934, 2951-52 (1989). Because the
evidence was inadmissible, under Texas law and constitutionally
irrelevant to mitigation, the state had no duty to disclose it
under Brady.


                                    6
the victim is a disputed issue.

     In    finding   that    petitioner’s     death     sentence   was     not

disproportionate in light of his moral culpability, the magistrate

judge entered proposed findings and recommendations which summarize

the resolution of this issue perfectly:

     “Disparate sentencing appears to some degree inherent in
     our system. The Supreme Court has repeatedly reminded us
     of this fact and has consistently held that, even in the
     special context of the death penalty, there is nothing
     unconstitutional about it.” United States v. Ives, 984
F.2d 649, 650 n.3 (5th Cir. 1993). Thus, the mere fact
     that other perpetrators were treated more leniently does
     not render Burns’ death sentence a violation of the
     Constitution and laws of the United States. Absent such
     a violation, the Court cannot grant habeas corpus relief.

Magistrate Judge’s Proposed Findings and Recommended Disposition,

at 5.

     Burns has proffered no fact or persuasive legal argument that

would lead us to conclude that reasonable jurists could find the

district   court’s   decision     on   this   issue    (which   adopted    the

magistrate’s findings reproduced above) debatable or wrong.

                            C.   Juror problems

     1.    Ineffective assistance of counsel in failing to strike a

potential juror.

     Burns argues that his trial counsel was ineffective in failing

to exercise a peremptory challenge against juror Tennyson.                This

argument is based on Tennyson’s statement during voir dire that his

religious beliefs lead him to the conclusion that “if a person take

a life then his life should be took [sic].”           Burns argues that his

                                       7
lawyer should have stricken Tennyson from the jury because he held

an intractable belief that death is the only punishment he would

consider.    This argument fails.

     Burns failed to object to the magistrate judge’s findings

(adopted    by   the   district   court)   rejecting   this   ineffective

assistance of counsel claim. The district court therefore reviewed

Burns’ claim only for plain error and held that the magistrate

judge’s finding (that trial counsel’s failure to excuse Tennyson

was not ineffective assistance of counsel) was not debatable among

jurists of reason.      This conclusion is sound because the record

shows that although Tennyson did state that he believed in a “life

for a life,” he expressed that belief only upon questioning by the

prosecutor regarding his prior written statement that he could

never, under any circumstances, return a verdict which assessed the

death penalty.     Tennyson also indicated that he would render a

decision according to the law and the evidence and would answer

“no” to the special assessment questions (if he thought that was

the proper answer) even if that would result in a sentence contrary

to his religious teachings.

     Additionally, Tennyson made several statements favorable to

the defendant, including that he would require the State to produce

at least two witnesses against the accused and that he interpreted

“beyond a reasonable doubt” to mean “where you don’t have any doubt

whatsoever.”      Tennyson’s trial counsel testified at the state

habeas proceeding that, in addition to the above statements, he did

                                     8
not strike    Tennyson    because     he     was   involved       in   a   missionary

program.     One of Burns’ punishment witnesses in the sentencing

phase was involved in similar work, and Burns’ trial counsel felt

that Tennyson might be able to identify with that witness.

     When we look at all of Tennyson’s voir dire testimony--

particularly in light of counsel’s testimony at the habeas hearing-

-it is clear that Burns’ trial counsel was not ineffective in

failing to strike Tennyson.          Reasonable jurists would not argue

otherwise.

     2. Juror bias as a matter of law

     Burns next argues that the acceptance of juror Tennyson

resulted in an unfair trial, since he describes Tennyson as holding

an intractable belief that the death penalty is the only punishment

he would consider.      This claim fails for two reasons.              First, trial

counsel    made   no   objection    to   Tennyson      as    a    juror.      As   the

magistrate judge correctly observed, “absent a contemporaneous

objection,    federal    habeas     corpus    review    of       claims    about   the

composition of jury panels is barred.”             See Huffman v. Wainwright,

651 F.2d 347, 349 (5th Cir. 1981).           Second, the evidence indicates

that Tennyson     was   not,   in    fact,    biased,       as   discussed    above.

Rather, Tennyson was a person who believed that the death penalty

is appropriate in murder cases, but would follow the law and

evidence, and consider mitigating evidence in deciding whether to

assess that punishment.



                                         9
     3.    Improper (for cause) dismissal of a member of the venire

     Relying on Witherspoon v. Illinois, 391 U.S. 510, 521-22, 88
S. Ct. 1770, 1776-77 (1968), Burns next argues that prospective

juror McKay was improperly excluded from service because of her

views opposing the death penalty.         Although Ms. McKay did state

that she was “closer to being totally against the death penalty,”

the record shows that she was stricken for general unsuitability

rather than for anti-death penalty sentiments.

     The prosecutor asked McKay whether she would be able to answer

the three special assessment questions truthfully and she responded

that she had not read the questions.           After several confused

responses, the trial court gave petitioner’s counsel an opportunity

to rehabilitate McKay by asking, “Would you refuse to find a person

guilty even    if   the   evidence   overwhelmingly   showed   him   to   be

guilty?”    McKay responded, “I don’t know ahead of time.”            When

asked about the three special punishment issues again, McKay

responded again that she had not read them.       The trial court then

gave McKay an opportunity to read the questions. After an extended

period of time, the trial judge made the following comments:

          Sir, have the record reflect this venire man is over
     distraught just from having to answer the question or
     read the questions.    She is obviously not capable of
     making a decision. The court excuses her upon challenge
     from the State.
                                ...
          Mr. Court Reporter, you will have in your notes the
     amount of -- inordinate time this venire man took just
     sitting [here] attempting to decide how she was going to
     answer the question. The record shall reflect when the


                                     10
       court asked her to read the three questions she became
       distraught and began to cry and shake her head.
       Obviously not a fit person for jury service, obviously
       not.

       A federal habeas court gives substantial deference to the

trial    judge’s   decisions   on   juror   bias   and   suitability.13   The

petitioner has presented no facts or persuasive legal authority

calling into question the trial judge’s decision to exclude juror

McKay.

                                    III.

       For the reasons stated above, we deny Burns’s motion for a

certificate of appealability.




  13
    See, e.g., Wainwright v. Witt, 469 U.S. 412, 424-26, 105 S. Ct.
844, 852-53 (1985).

                                     11